Title: [October 1769]
From: Washington, George
To: 




Octr. 1. Dined at Belvoir with Mrs. Washington and Patcy Custis. Returnd in the Evening.
 


2. Colo. Carlyle and two Daughters—Captn. Brady and Captn. Posey dined here.


   
   captn. brady: possibly William Brady, captain of the Berkeley County militia, later captain in Stephenson’s Rifles and captain of the 11th Virginia Regiment in the Continental line. Brady resigned in 1778 and was awarded 4,000 acres of land.



   
   Posey had been drinking heavily in recent weeks and had often been absent from his home, but he came to Mount Vernon today, as GW reported to Robert Hanson Harrison on 7 Oct., “perfectly Sober and proposed of his own voluntary motion to sell his Estate finding it in vain to struggle on longer against the Terms of Debt that oppresses him.” The sale was to begin on 23 Oct. (DLC:GW).



 


3. Rid to Muddy hole, Doeg Run, and Mill.
 


4. Rid to Alexandria to see how my Carpenters went on with my Ho. Returnd to Dinr.
 


5. Went after Blew Wings with Humphrey Peake. Killd 3 & returnd by Muddy hole.
  


6. Went a hunting but found nothing after which Rid to Muddy hole, D. Run & Mill.
 


7. At home all day.
 


8. Likewise at home all day. In the afternoon Mr. Robt. Alexander came.
 


9. Went a fox hunting & finding a Deer the Dogs ran it to the Water but we never see it. Mr. Alexr. went home.
 


10. Went to Captn. Poseys to run the Lines of the Land he bought of Mr. Marshall. Dined there.


   
   This land was the small strip on the Potomac involved in John West, Jr.’s suit against Posey. GW’s survey of this day, made “at the particular request of Captn. Posey,” differed slightly from the one West and Alexander had made earlier (the dated survey is at ViMtvL).




 


11. At home all day.
 


12. Rid to Muddy hole Doeg Run and Mill. Captn. Posey dined here ⟨afterw⟩ard.
 


13. Captn. Marshall came over here & dined & I rid with him round his Land.


   
   Thomas Hanson Marshall owned 480½ acres that bordered the Mount Vernon tract on the west, lying on both sides of the road that ran from Gum Spring to Dogue Creek. GW had long wished to acquire that land, but Marshall, who was in no great want of money, had been reluctant to let it go unless he could make an exchange for land adjoining his Maryland plantation (Marshall to GW, 21 June 1760, DLC:GW; GW to Lund Washington, 15 Aug. 1778, DLC:GW; GW to Lund Washington, 18 Dec. 1778, NjP:De Coppet Collection). Consequently, GW persuaded his fellow fox hunter Robert Alexander to promise to sell him, at £2 Maryland currency an acre, 300 to 400 acres of a tract next to Marshall’s plantation that Alexander’s wife, Mariamne Stoddert Alexander, had inherited. It was the offer of Mrs. Alexander’s land that today brought Marshall to Mount Vernon, where he verbally agreed to give GW that part of his land lying south of the Gum Spring road in return for an equal acreage from the Alexander tract, provided that he could obtain immediate use of the Alexander land (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 96; Marshall to GW, 18 June 1769 and 8 Mar. 1770, DLC:GW).



 


14. Went a Fox hunting. Started a Dog Fox by old Palmers & run it back of Mr. Clifton & there catched it. Went afterwards into the Neck. Mr. Matthew Campbell dined here.
 


15. At home all day alone. My Brother Charles came at Night.
 


16. Went up to Court and returnd at Night.


   
   The court met 16–19 and 24 Oct. (Fairfax County Order Book for 1768–70, 240–47, Vi Microfilm).



 


17. Went to Court again and returnd. Mr. Fairfax & Mr. Magowan came here.


   
   GW was present when the court began today but soon excused himself from the bench because the suit that various merchants had brought against Posey and him was to be heard, despite the fact that Posey had already volunteered to sell his mortgaged property for the benefit of GW and his other creditors. The justices ordered that 23 Oct. should be the date of sale and authorized GW to hold the sale by himself if necessary (Fairfax County Order Book for 1768–70, 243–45, Vi Microfilm).



 


18. Went a Fox huntg. with Mr. Fairfax & Mr. Magowan. Found & killd a Dog Fox.

 


19. Rid to Muddy hole Doeg Run, & Mill after Mr. Fairfax went away.
 


20. At Home all day.
 


21. Rid to Muddy hole Doeg Run and Mill. Mr. Magowan went to Colchester.
 


22. At home all day—alone.
 


23. Went to Poseys Sale. Returnd at Night with Colo. Mason Mr. Ross, Mr. Sebastian Mr. Harrison Mr. Magowan & Colo. Masons Son George.


   
   According to the court’s order for the sale, GW was to be the first creditor paid out of the proceeds, with the residue going to the merchants who had brought suit to force the sale. However, GW was not to receive everything that Posey owed him, because the court’s order covered only three main portions of the debt: the loans for which GW had mortgages, £820 Virginia currency plus interest of £153 11s. 7d. Virginia; Posey’s bond to George Mason for which GW as his security was responsible, £200 sterling plus interest of £20 12s. 7d. sterling; and GW’s cost in the merchants’ suit, £1 17s. Virginia for lawyers’ fees. In a new statement of Posey’s account, GW wrote off about £70 Virginia in miscellaneous debts and charged him only with the items in the court’s order. That balance was completely discharged during the three days of the sale. GW took £571 16s. Virginia in “sundries” that he bought at the sale for himself, £140 13s. 10d. Virginia in cash, and the remainder in bonds and credits from various gentlemen. GW’s “sundries” included the 200 acres of land that Posey had purchased from Charles Washington in 1759, but the strip of land on which Posey’s house and ferry were located was not sold to anyone because of John West, Jr.’s suit (Fairfax County Order Book for 1768–70, 243–45, Vi Microfilm; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 256).



 


24. Went to the Sale again. Mr. Harrison Mr. Sebastian & Mr. Magowan came home with me also Robt. Alexander. Found Doctr. Rumney here.

	
   
   At the sale today GW paid George Mason £100 for the 100 acres of land Mason had previously agreed to sell him (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 61). Mason had sent GW the deed for this tract ten days earlier, and it was registered in the Fairfax County court 22 Nov. 1769, being proved by Robert Hanson Harrison, William Carlin, and Humphrey Peake (Mason to GW, 14 Oct. 1769, NN: Washington Collection; Fairfax County Order Book for 1768–70, 256, Vi Microfilm).



 


25. Went to the Sale again. Mr. Harrison & Mr. Magowan returnd home with me.


   
   On this and the following day GW paid Robert Alexander a total of £418 14s. Maryland currency for his wife’s land: £218 14s. in cash and £200 sent to

   Fielding Lewis, Jr. on Alexander’s account. Lund Washington gave Alexander £81 6s. more on 22 Nov., making the total price of the land £500 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 96).



 


26. At home all day, Mr. Harrison went away in the Afternoon.
 


27. Rid to Muddy hole Doeg Run and Mill also to my New Purchase of Poseys Land. Mr. Stedlar went away.
 


28. At home all day. Mr. Magowan went home.
 


29. At home all day. Captn. McCarty came in the Afternoon.
 


30. Set out on my Journey to Williamsburg & reached Colo. Henry Lees to a Late Dinner.

	
   
   Governor Botetourt had summoned the burgesses to a new session beginning 7 Nov. On this trip GW took Mrs. Washington and Patsy with him, traveling in a handsome green chariot trimmed with gold that had arrived from England some time during the past 12 months (invoice of goods shipped to GW, Sept. 1768, DLC:GW).



 


31. Set out from thence abt. Nine Oclock and reachd no further than Peyton’s Ordy. on Aquia being stopd by Rain.
